PER CURIAM.
The appellee, successful in its defense, was awarded attorney’s fees in consolidated cases. The law governing the lawsuits permitted the successful litigant the award of fees. Although the plaintiff made an appropriate demand, the defendant did not. The failure of the defendant to plead entitlement to attorney’s fees precludes the award. Stockman v. Downs, 573 So.2d 835 (Fla.1991).
Although one of the cases here involved a claim under 42 U.S.C. § 1988, which might otherwise allow for attorney’s fees even though not requested until after judgment, see White v. New Hampshire Dept. of Employment Sec., 455 U.S. 445, 102 S.Ct. 1162, 71 L.Ed.2d 325 (1982), Florida procedure applies here. Under Florida procedure, Stockman is controlling.
REVERSED.
DELL and STONE, JJ., and KAHN, MARTIN D., Associate Judge, concur.